Citation Nr: 0029717	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-06 331A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased rating for the service 
connected osteoarthritis of the lumbar spine, currently 
evaluated as 40 percent disabling.

2.  Whether the reduction from 20 percent to 10 percent 
disabling for the service connected osteoarthritis of the 
thoracic spine was proper, to include the issue of whether a 
higher evaluation is warranted.

3.  Entitlement to a compensable rating for the service 
connected residuals of a fracture of the right radius.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1941 to December 
1945 and from August to December 1946.  

This appeal arises from a January 1999 rating decision of the 
Louisville, Kentucky Regional Office (RO), which continued a 
20 percent evaluation for the service connected lumbar spine, 
a 20 percent evaluation for the service connected thoracic 
spine, and a noncompensable evaluation for the service 
connected right wrist.  

By rating decision in June 1999, a 40 percent evaluation was 
assigned for the service connected low back disability and a 
10 percent evaluation was assigned for the service connected 
thoracic spine.  Both evaluations were made effective from 
the date of claim in June 1998.  Accordingly, the veteran has 
perfected 3 issues on appeal as listed on the title page of 
this decision.


REMAND

On review of the claims file, the Board notes that on the 
April 1999 substantive appeal, the veteran requested a Travel 
Board hearing before the Board.  The veteran had previously 
requested a personal hearing at the RO before a hearing 
office; the veteran was afforded such a hearing in April 
1999.  The veteran's request for a Travel Board hearing, 
however, remains outstanding. 

Accordingly, this case must be REMANDED for the following:

The veteran should be scheduled for a 
personal hearing before a traveling 
member of the Board of Veterans' Appeals 
on the next available date.

By this REMAND, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  No action is required of the veteran until he is 
notified by the RO.  The purpose of this REMAND is to afford 
the veteran due process of law.  The veteran has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 2 -


